Bridges, J.
— Plaintiffs have appealed from the judgment of the lower court dismissing their action against the city of Seattle, wherein they sought to recover damages because of personal injuries to the plaintiff Martha J. Barton, received on April 8, 1919. The only question involved here is the sufficiency of the notice given by the appellants to the city- of the injury to Mrs. Barton. The case was dismissed because the notice did not state the residence of the claimants or either of them, for six months immediately prior to the time the claim for damages accrued.
The charter of the city of Seattle provides that all claims for damages against the city must be presented to the city council and filed with the clerk within thirty days after the time such claim for damages accrues, and that no action shall be maintained against the city *332for such damages until such claim or notice has been filed. Eem. Code, § 7995, provides that, whenever a claim for damages against any city of the first class shall be presented and filed,
“Such claim must contain, in addition to.the valid requirements of such city charter relating thereto, a statement of the actual residence of such claimant, by street and number, at the date of presenting and filing such claim; and also a statement of the actual residence of such claimant for six months immediately prior to the time such claim for'damages accrued.”
Eem. Code, § 7997, is to the effect that “compliance with the provisions of this act is hereby declared to be mandatory upon all such claimants presenting and filing any such claim for damages.” The notice given to the city gave the residence of Mrs. Barton at the time of the filing of the claim, but did not give her residence for the preceding six months.
This court has on many occasions had this statute before it, but only in one or two cases has the exact question here presented been involved. We have held that this statute should be liberally construed, and that a part of its purpose -was to put the city in position to make investigations, and that when the notice is of such character as to. accomplish these purposes it is sufficient. Frasier v. Cowlitz County, 67 Wash. 312, 121 Pac. 459; Lindquist v. Seattle, 67 Wash. 230, 121 Pac. 449, and cases there cited. We have also held that, where there has been a bona-fide attempt to comply with the city ordinance or statute with reference to notice, and nothing therein is misleading, the notice will be held sufficient. Lindquist v. Seattle, supra.
In Maggs v. Seattle, 86 Wash. 427, 150 Pac. 612, the notice gave the claimant’s residence at the date of the verification thereof, and for at. least six months prior thereto, and we held that the notice was sufficient, al*333though it did not state the residence of the claimant at the date of presenting and filing the claim, because the presumption would be that the residence remained the same until the date of filing.
In the case of Wagner v. Seattle, 84 Wash. 275, 146 Pac. 621, Ann. Cas. 1916 E 720, we held that a claim which gave the residence of the injured person as number 218 of a certain street in the city of Seattle, was not defective because his actual residence was number 208 of the same street. We there said that there had been a bona fide effort to comply with the statute and that the city had not been misled.
In the case of Collins v. Spokane, 64 Wash. 153, 116 Pac. 663, 35 L. R. A. (N. S.) 840, we held that compliance with this statute is mandatory and a condition precedent to the bringing of the action, and that the giving of the notice in. substantial compliance with the statute must be alleged.
In Hammock v. Tacoma, 40 Wash. 539, 82 Pac. 893, construing an ordinance requiring the "claim for damages to give the place of the injury, we held that a notice describing the injury as having occurred on J street, between 41st street and 42nd street, is sufficient although the injury occurred between 41st street and 43rd street, there being no 42nd street intersection of J street. To the same effect see Mulligan v. Seattle, 42 Wash. 264, 84 Pac. 721; Ellis v. Seattle, 47 Wash. 578, 92 Pac. 431.
The only two cases out of this court which directly involve the question in this case are Collins v. Spokane, supra, and Connor v. Seattle, 76 Wash. 37, 135 Pac. 617.
In the Collins case the claim or notice presented to the city did not give the claimant’s residence at any time. At the trial, he offered to prove that his place *334of residence at the time of the injury and for a long period prior thereto was known to the city officials, and that the city had not been misled or injured. We held that such offer should be rejected, saying:
“The statute makes, no exception in such cases, and there is nothing in the record to indicate that the appellant was misled by any act of the respondent (city). He merely failed to comply with the statute, and must bear the burden of his own inadvertence.”
In the Connor case, the claim and notice filed with the city contained no reference to the claimant’s place of residence at the time of filing the claim, nor his residence for six months immediately prior to the time the claim for damages accrued. Touching this question we said:
“It is plain from a reading of this act that, if it was' necessary to present any claim under the provisions of the charter of the city of Seattle in order to maintain such an action as this, then the claim presented was fatally defective.”
We think the Collins and the Connor cases, supra, are decisive of the question involved here and must control the disposition of this case. Nor are the Connor and Collins cases inconsistent with our rulings in the other cases cited by us. The case of Wagner v. Seattle, supra, was the one where the address was given as at 218 of a certain street, when, as a matter of fact, the proper address was 208. In that instance it was manifest that there had been an honest attempt to comply with the statute and that the mistake was purely a clerical one and did not mislead. Such is also true of Maggs v. Seattle, and Hammock v. Tacoma, supra. But here there was an entire failure to give the claimant’s residence for six months preceding the accrual of the right of action. There was no attempt to comply with this part of the statute.
*335To hold that it was not necessary to comply with the six months ’ provision of the statute would require a holding that it is not necessary to comply with any provisions of the statute with reference to residence and, following this line of reasoning, we would soon entirely wipe out the statute. We have heretofore held that the provisions of the statute requiring the notice to give the residence, both at the time of filing the claim and for six months prior thereto, were rea-, sonable. Collins v. Spokane, supra. If the requirement is reasonable, then it must be complied with, because the statute commands that it be complied with. We cannot see our way clear to come to any conclusion other than that the judgment must be affirmed. It is so ordered.
Parker, C. J., Holcomb, Mackintosh, and Fullerton, JJ., concur.